COURT OF APPEALS FOR THE
                              FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER ON MOTION
Cause number:            01-15-00434-CR
Style:                   Elmer Marquez-Nunez v. The State of Texas
Date motion filed*:      February 1, 2016
Type of motion:          State’s Second Motion for Extension of Time to File Appellee’s Brief
Party filing motion:     Appellee
Document to be filed:    Appellee’s brief

Is appeal accelerated?      No.

If motion to extend time:
       Original due date:                   November 2, 2015
       Number of extensions granted:             1          Current Due Date: February 2, 2016
       Date Requested:                      February 22, 2016 or 15-day extension from date
                                            State receives requested exhibits
Ordered that motion is:
       Granted
             If document is to be filed, document due: March 9, 2016.
                   No further extensions of time will be granted.
       Denied
       Dismissed (e.g., want of jurisdiction, moot)
       Other: _____________________________________
       The State’s second motion for an extension of time to file appellee’s brief fifteen days
       from the date it receives the State’s Motion to Suppress Exhibit No. 1 and State’s Trial
       Exhibit No. 3, is granted until March 9, 2016, but no further extensions will be
       granted because the trial clerk only submitted those exhibits to the Clerk of this Court
       on February 17, 2016. See TEX. R. APP. P. 10.5(b)(1)(C), 38.6(d). The State is
       directed to view those exhibits in the Media Viewing Room of the Clerk of this Court.

Judge’s signature: /s/ Evelyn V. Keyes
                   

Date: February 23, 2016




November 7, 2008 Revision